Citation Nr: 0502899	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-06 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-Bristow repair of the right shoulder, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected post-Bristow repair of the left shoulder, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Whether F.J.R., Jr., F.J.R. and E.L.R. may be recognized 
as the children of the veteran for VA compensation purposes.

5.  The propriety of the reduction of the veteran's benefits 
during his period of incarceration for a felony offense.



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to September 
1981.

The veteran was granted service connection for right and left 
shoulder disabilities in an October 1981 rating decision; 
each was assigned a 10 percent disability rating.  

The veteran filed his current claim of entitlement to 
increased ratings for his service-connected right and left 
shoulder disabilities in March 2000.  The Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, in a July 2000 rating decision, increased the 
veteran's right shoulder disability rating to 40 percent and 
his left shoulder disability rating to 30 percent.  The 
veteran disagreed with the July 2000 rating decision and 
initiated this appeal.  The veteran's testimony before a 
Decision Review Officer (DRO) in June 2002 was considered by 
the RO to be equivalent to the submission of a substantive 
appeal (VA Form 9), and therefore perfected the appeal.

The veteran filed a claim of entitlement to TDIU in March 
2001, which was denied by the RO in a December 2002 rating 
decision.  The veteran disagreed with the December 2002 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 2003.



The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issues at a personal hearing, 
held by means of video teleconferencing, in October 2004.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.

The veteran's ex-spouse filed a claim in July 1997, stating 
that F.J.R., Jr., F.J.R. and E.L.R. were children of the 
veteran and should be given an apportionment of his VA 
disability benefits.  In a February 1998 apportionment 
decision, the RO awarded a share of the veteran's VA 
disability benefits to F.J.R., Jr., F.J.R. and E.L.R. as 
minor children of the veteran.  The veteran denied that he 
was the biological father of F.J.R., Jr. and F.J.R. and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 2002.

The RO was informed in May 1999 by Vandalia Correctional 
Center that the veteran had been incarcerated for aggravated 
battery/bodily harm, a felony offense, on August [redacted], 1998, 
and was scheduled for release on April [redacted], 1999.  [The RO was 
later notified that the veteran was actually released on 
April [redacted], 1999.]  In September 1999, the RO sent the veteran a 
letter proposing a reduction in his VA benefits based on the 
felony conviction.  The RO reduced the veteran's benefits due 
to incarceration for a felony offense in a February 2000 
decision.  The veteran disagreed with this reduction and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal  (VA 
Form 9) in May 2002.

The veteran testified before the DRO in regards to the above 
two issues at a personal hearing at the Chicago RO in June 
2002.  The transcript of the hearing is associated with the 
veteran's VA claims folder.



Issues not on appeal

In a June 2004 rating decision, the RO denied service 
connection claims for degenerative disc disease of the 
cervical spine and for substance abuse.  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions, and they are therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Accordingly, the Board is without jurisdiction to 
consider them and they will be discussed no further herein.


FINDINGS OF FACT

1.  The veteran's service-connected post-Bristow repair of 
the right shoulder is manifested by symptoms including pain 
and locking.

2.  The veteran's service-connected post-Bristow repair of 
the left shoulder is manifested by symptoms including pain 
and locking.

3.  The bilateral shoulder disabilities are the veteran's 
only service-connected disabilities.

4.  The medical and other evidence of record does not show 
that the veteran's service-connected right shoulder or left 
shoulder disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

5.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.

6.  The veteran was married to S.M.C. in February 1983; they 
divorced in March 1998.

7.  F.J.R. was born in October 1987, and is currently under 
18 years of age; F.J.R. was born in January 1990, and is 
currently under 18 years of age; E.L.R. was born in August 
1991, and is currently under 18 years of age.

8.  VA was informed by Vandalia Correctional Center in May 
1999 that the veteran had been incarcerated at that facility 
on August [redacted], 1998 due to a conviction for aggravated 
battery/bodily harm, a felony offense.  He was released on 
April [redacted], 1999.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for post-
Bristow repair of the right shoulder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5201, 5203 (2004).

2.  The criteria for an increased disability rating for post-
Bristow repair of the left shoulder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5201, 5203 (2004).

3. The criteria for increased disability ratings on an extra-
schedular basis have not been met.  38 C.F.R. §§ 3.321(b), 
4.16(b) (2004).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  3.340, 3.341, 4.16, 4.19 (2004).

5.  The criteria for recognition by VA of F.J.R., F.J.R. and 
E.L.R. as the veteran's dependent children for VA benefit 
purposes have been met.  38 U.S.C.A. §§ 101(4), 5107 (West 
2002); 38 C.F.R. § § 3.57, 3.204, 3.209, 3.210 (2004).

6.  The reduction of the veteran's disability compensation to 
a ten percent evaluation effective from October 17, 1998 to 
April [redacted], 1999 due to incarceration for a felony conviction 
was proper.  38 U.S.C.A. §§ 1114(a), 5313 (West 2002); 38 
C.F.R. 
§ 3.665 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected post-Bristow repair of the 
right and left shoulders.  He also entitlement to TDIU 
benefits based on these two service-connected disabilities.  
He is also contesting that F.J.R. and F.J.R. are his 
biological children and the reduction of his VA benefits 
based on his incarceration for a felony offense.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
folder in reaching its conclusions.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  
Consequently, the VCAA is generally applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

However, the United States Court of Appeals for Veterans 
Claims (the Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify/assist do not 
apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  
See Manning v. Principi, 16 Vet. App. 534 (2002); see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].  Accordingly, the 
VCAA is not applicable to the issues of whether F.J.R., 
F.J.R. and E.L.R. are the veteran's children for VA purposes 
and the propriety of reduction of the veteran's benefits 
during his period of incarceration for a felony offense.  As 
explained below, these determinations are based on statutory 
law.

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the veteran has been provided a letter in May 
2002 explaining the evidentiary requirements for the issue of 
whether the veteran is the biological father of F.J.R., 
F.J.R. and E.L.R. and notifying the veteran as to what VA's 
duties are to assist him.  Moreover, the veteran was provided 
notice in a September 1999 letter of the RO's intentions to 
reduce his VA compensation benefits due to his incarceration 
for a felony offense.  He has been provided the opportunity 
to testify at hearing before a DRO in regards to these issues 
in June 2002.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2003 statement of the case (SOC) for 
his TDIU claim and the September 2002 supplemental statement 
of the case (SSOC) and May 2002 SOC for his increased ratings 
claims of the pertinent law and regulations, of the need to 
submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims. 

More significantly, a letter was sent to the veteran in 
October 2001, which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate increased ratings claims and TDIU 
claims.  It specifically notified the veteran that in order 
to receive an increased disability rating, "the evidence 
must show that your service-connected condition has gotten 
worse."  In regards to his TDIU claim, the letter stated 
that the evidence must show that the veteran is "unable to 
secure and follow a substantially gainful occupation due to 
your service connected disability(ies)," which "can be 
shown by medical evidence or other evidence showing your 
service connected condition or conditions prevent you from 
working."  Thus, the letter, in conjunction with the, April 
2003 SOC, September 2002 SSOC and May 2002 SOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
October 2001 VCAA letter, the RO informed the veteran that 
the RO would "make reasonable efforts to help you get 
evidence necessary to support your claim.  We will try to 
help you get such things as medical records, employment 
records, or records from other Federal agencies."  The 
letter stated that the RO "will also assist you by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The October 2001 letter told the veteran "if there are any 
private medical records that would support your claim, you 
can complete, sign and return enclosed VA Form 21-4142, 
'Authorization for Release of Information,' and we will 
request those records for you.  Use a separate form for each 
doctor or hospital where you were treated.  You can get these 
records yourself and send them to us."  The letter explained 
to the veteran that it was his responsibility to make sure 
that the RO received all requested records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The October 2001 letter requested that 
the veteran "tell us about any additional information or 
evidence that you want us to try to get for you," and to 
"send us the evidence we need as soon as possible."  The 
Board believes that this request substantially complies with 
the requirements of 38 C.F.R. § 3.159(b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the October 2001 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the adjudication of his increased rating 
claims by rating decision in July 2000.  The Board notes, 
however, that such a situation was a legal impossibility 
because the initial adjudication pre-dated the enactment of 
the VCAA in November 2000.  The claims were readjudicated and 
a SOC was provided to the veteran in May 2002 and a SSOC in 
September 2002 in regards to these increased rating claims 
following VCAA notice compliance action.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VA 
notice.  Therefore, there is no prejudice to the veteran in 
the Board's proceeding to consider the claims on the merits.  
Cf. Bernard, supra.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's service 
medical records and VA treatment records.  The veteran was 
provided VA medical examinations in October 2002 in regards 
to his TDIU claim, and May 2000 and May 2004 in regards to 
his increased ratings claims, the results of which will be 
referred to below.  The reports of the medical examinations 
reflect that the examiners reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted physical examinations and rendered 
appropriate diagnoses and opinions.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  The 
veteran provided testimony at a personal hearing that was 
conducted before the undersigned Veterans Law Judge in 
October 2004.  He has not indicated the existence of any 
other evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims have been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

The veteran has indicated in a September 1994 statement that 
there are records from the SSA that contain blood type 
information for F.J.R., F.J.R. and E.L.R pertinent to the 
issue of the paternity of F.J.R. and F.J.R.  However, a 
November 1995 letter to the veteran from the SSA stated that 
"the information you supplied about your children's blood 
type . . . was not sufficient for us to reverse the decision 
we had made about the eligibility of the children you are now 
repudiating."  As the available SSA records are not 
beneficial to the veteran's claim, a remand to obtain them 
would be an exercise in futility.   As the Court has stated: 
"VA's . . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  The Board therefore 
believes that further development for SSA records is not 
warranted.

1.  Entitlement to an increased disability rating for 
service-connected post-Bristow repair of the right shoulder, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected post-Bristow repair of the left shoulder, 
currently evaluated as 30 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991); however, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific rating criteria

Under Diagnostic Code 5201, limitation of motion to 25 
degrees from the side warrants a 30 percent evaluation for 
the minor extremity and a 40 percent evaluation for the major 
extremity.  Forty percent in the major extremity and 30 
percent in the minor extremity is the maximum schedular 
rating under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).

Under Diagnostic Code 5203, a 20 percent rating is warranted 
for dislocation of the clavicle or scapula, or nonunion of 
the clavicle or scapula with loose movement.  Or the 
disability can be rated on impairment of function of the 
contiguous joint.  Twenty percent is the maximum schedular 
rating assigned under this diagnostic code.  The assigned 
percentages are the same for the major and minor extremities.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2004).

The remaining diagnostic codes pertaining to the shoulder 
involve impairment of the humerus or ankylosis of the joint, 
none of which is present in this case.

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2004).



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2004).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the file indicates that during service the 
veteran dislocated his right shoulder in a fall and 
dislocated his left shoulder in an assault.  Service 
connection was granted for bilateral shoulder disabilities in 
a December 1981 RO rating decision.  Disability ratings of 10 
percent for each shoulder were assigned. 

The veteran had a surgical Bristow repair of the right 
shoulder that required hospitalization from June 1982 to July 
1982.  In a September 1982 rating decision, the veteran's 
right shoulder disability rating was assigned a temporary 
total 100 percent convalescent rating under 38 C.F.R. § 4.29.  
The veteran underwent a revision of the right shoulder 
Bristow procedure in November 1982, and was assigned another 
temporary total 100 percent convalescent rating in an August 
1983 rating decision.  The veteran's right shoulder rating 
was increased to 20 percent disabling in the August 1983 
rating decision, due to evidence of pain and frequent 
dislocations.

Rating decisions dated in February 1984 and March 1986 
continued the veteran's 20 percent rating in the right 
shoulder and 10 percent rating in the left shoulder.  The 
right shoulder disability rating was reduced to 10 percent in 
a December 1987 rating decision, but was reinstated in a June 
1989 rating decision.    

In May 1991, the RO received the veteran's claim of 
entitlement to increased disability ratings for his service-
connected right and left shoulder disabilities.  In a 
September 1991 rating decision, the RO denied an increased 
rating.  The veteran appealed this decision.  The Board 
denied the claim in a July 1993 decision.

The veteran filed a claim of entitlement to increased 
disability ratings for his service-connected right and left 
shoulder disabilities again in May 1996, which were denied in 
a July 1996 rating decision.  In August 1999, the RO received 
another claim from the veteran for increased disability 
ratings for his service-connected right and left shoulder 
disabilities.  In a December 1999 rating decision, the RO 
denied increased ratings.

As noted in the Introduction, the veteran filed a claim of 
entitlement to increased ratings for his service-connected 
right and left shoulder disabilities again in March 2000.  In 
a July 2000 rating decision the RO increased the veteran's 
right shoulder disability rating to 40 percent and his left 
shoulder disability rating to 30 percent. 
This appeal followed.

The only pertinent evidence obtained in connection with the 
present appeal of the veteran's increased rating claims and 
TDIU claim consists of his October 2004 personal hearing 
testimony, VA treatment records and the reports of VA 
examinations conducted in May 2000, November 2002 and May 
2004.  While there are prior-dated examination reports of 
record, only these three recent examinations are probative to 
the outcome of these claims.  See Francisco, supra.

The veteran complained on VA examination in May 2000 of 
continuous pain, limitation of range of motion, stiffness and 
locking in both shoulder joints.  He informed the examiner 
that he worked in a laundry room, folding clothes and shirts.  
The veteran also indicated that he was unable to do any 
construction or labor due to both of his shoulders.  
Examination revealed scars of previous surgery with anterior 
shoulder atrophy on the right.  Both shoulder joints were 
tender, but there was no swelling.  Pressure on the biceps 
resulted in shooting pain up and down the arm, elbow and 
shoulder, more so on the right.  The ranges of motion in the 
right shoulder were flexion to 55 degrees with pain at 50 
degrees, abduction to 45 degrees with pain at 35 degrees.  
Repeated motion of flexion and extension with light 
resistance caused tenderness, pain, weakness, fatigue and 
limited of flexion to 45 degrees and abduction to 30 degrees.  
External rotation of the right shoulder was to 35 degrees 
with pain at 30 degrees, and internal rotation was to 35 
degrees with pain at 35 degrees.  The ranges of motion in the 
left shoulder were flexion to 45 degrees with pain at 35 
degrees, abduction to 35 degrees with pain at 25 degrees.  
Repeated motion of flexion and extension with light 
resistance caused fatigue and pain and limited flexion to 45 
degrees and abduction to 30 degrees.  External rotation of 
the left shoulder was to 25 degrees with pain at 15 degrees, 
and internal rotation was to 15 degrees with pain at 10 
degrees.  X-rays of both the right and left shoulder showed 
degenerative joint disease.

In the July 2000 decision which forms the basis for this 
appeal, the RO increased the veteran's right shoulder 
disability rating from 20 percent disabling to 40 percent 
disabling and increased the veteran's left shoulder 
disability rating from 10 percent disabling to 30 percent 
disabling, both by analogy to Diagnostic Codes 5203-5201.

Treatment records from the VA are dated from December 2000 to 
November 2002 and indicate the veteran has a number of 
psychological problems.  Global Assessment of Functioning 
(GAF) scores ranged from 30 to 65.  The veteran was treated 
for cocaine, marijuana, amphetamine and alcohol abuse, and 
entered into a VA rehabilitation program for such.  In an 
October 2002 clinical social work social/industrial survey, a 
licensed social worker opined that the while the veteran had 
a problematical work history, such did not appear to be 
directly related to his service-connected disabilities.

In November 2002, the veteran presented for a VA examination 
in regards to his claim for TDIU.  The veteran smelled of 
alcohol and admitted to the use of such on the day of 
examination.  The examiner performed a physical examination 
of the veteran's shoulders and reviewed the veteran's 
previous medical records.  The examiner opined that it was 
more likely than not that the veteran could resume his 
previous job of folding clothes in a laundry room.  The 
examiner also opined that it was more likely than not that 
the veteran's employability was restricted to no significant 
lifting involving his shoulders.

In May 2004, the veteran presented for a VA examination with 
complaints of worsening pain in the right shoulder over the 
past five years.  The veteran reported no problems with 
sweeping or mopping; however, lifting more than five pounds 
resulted in increased shoulder pain.  The examiner noted that 
the veteran did not have a functional disability as a result 
of his shoulder symptomatology.  Physical examination of the 
right shoulder revealed flexion to 60 degrees with pain at 
60 degrees, extension to 45 degrees limited by pain at 45 
degrees and abduction to 85 degrees limited by pain at 85 
degrees.  Ranges of motion during passive, active and 
repetitive movements were the same, and there was no 
limitation due to weakness, fatigability, incoordination or 
flare-ups.  The examiner noted no affect on the veteran's 
usual occupation, and no incapacitating episodes.  

The veteran testified before the undersigned Veterans Law 
Judge in October 2004.  He indicated that the reason he was 
not able to maintain employment was not due to his 
acknowledged problems with substance abuse, but was instead 
due to his right and left shoulder disabilities.  He stated 
that he had difficulty lifting five pounds in his job as a 
laundry clerk, and that it would take him an extraordinary 
amount of time to sweep a room.

Analysis

The veteran seeks an increased rating for both his service-
connected right shoulder disability and his service-connected 
left shoulder disability.  His currently assigned a 40 
percent evaluation for his service-connected right (major) 
shoulder disability and a 30 percent evaluation for his 
service-connected left (minor) shoulder disability, both 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5203-5201 (2004).  
See 38 C.F.R. § 4.27 (2004) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  The veteran is right handed.  See 38 C.F.R. § 4.69 
(2004).

The veteran is in receipt for the maximum rating for both his 
right shoulder and left shoulder under the applicable 
diagnostic codes.  

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Since the veteran is receiving the maximum rating allowable 
under the applicable diagnostic codes for both his right and 
left shoulder, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration.  See Johnston, 10 
Vet. App. at 85.

As a practical matter, therefore, the relevant inquiry is 
whether an extraschedular rating is warranted in this case.

Extraschedular rating consideration

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2004).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's right and left shoulder disabilities.  The 
veteran's VA examination reports from May 2000 and May 2004 
demonstrate that he does have a severe loss of range of 
motion due to pain in both the right and left shoulder.  
However, these reports contain no statement from any examiner 
that the veteran's shoulder disabilities are in any way out 
of the ordinary clinically.  There also is no evidence of 
hospitalization for shoulder disabilities in the recent past.  

With respect to interference with employment, the May 2004 VA 
examination report specifically noted the examiner's findings 
that the veteran did not have a functional disability as a 
result of his shoulder symptomatology, and that the shoulder 
symptomatology had no effect on his usual occupation.  Also 
of significance are the opinions in the October 2002 VA 
treatment record and November 2002 VA examinations, which 
indicate that the veteran's service-connected shoulder 
disabilities do not negatively affect his employability.  

The Board also cannot help but notice that the veteran's file 
is replete with references to his significant polysubstance 
abuse problems, as well as related difficulties such as 
homelessness and incarceration.    

Although there is no question that the veteran experiences 
problems due to his service-connected shoulder disabilities 
which would translate to difficulty in finding employment, 
these symptoms are contemplated in the currently assigned 
40 percent and 30 percent disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].   

With respect to frequent hospitalizations for the bilateral 
shoulder disabilities, there are none of record.  The veteran 
is no stranger to the VA medical system.  However, his 
inpatient medical treatment is primarily concerned with his 
long-standing polysubstance abuse problems.  A July 2002 VA 
hospital discharge summary is instructive.  It lists alcohol 
dependence, cocaine dependence, cannabis dependence, nicotine 
dependence, and amphetamine dependence.

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has identified none.  Accordingly, a 
referral for extraschedular evaluation is not warranted for 
the veteran's right and left shoulder disabilities.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for increased ratings. The benefits 
sought on appeal are accordingly denied.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2004).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2004).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2004).
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before 
the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is 
not a sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Factual background

The veteran's only service-connected disabilities are the two 
shoulder disabilities which have been discussed above.  The 
factual background presented in connection with those two 
issues is appropriate to the TDIU issue now under 
consideration by the Board and need not be repeated.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

Schedular basis

The veteran has two service-connected disabilities, the right 
shoulder (rated 40 percent disabling) and the left shoulder 
(rated 30 percent disabling).  
The combined disability rating is 60 percent.  

[The veteran has argued in several statements that these two 
ratings together result in a disability rating of 70 percent.  
However, the bilateral factor provided in 38 C.F.R. § 4.26 
applies to paired extremities or muscle groups, as in the 
instant case, and the veteran's two disability ratings 
combine to equal a 60 percent disability rating.  See 
38 C.F.R. §§ 4.25, Table I, and 4.26 (2004).] 

In any event, since the veteran's service-connected 
disabilities are of both upper extremities and include one 40 
percent disability in combination, his service-connected 
disabilities in fact meet the schedular criteria for 
consideration of TDIU under exception (1) and will be 
considered to be one 60 percent disability for such purposes.  
See 38 C.F.R. § 4.16(a)(1) (2004).

The evidence of record demonstrates that the veteran's 
service-connected bilateral shoulders do not impede his 
ability to follow a substantially gainful occupation.  During 
the veteran's May 2000 VA examination, he informed the 
examiner that although he was unable to do any type of 
construction or labor, he was able to work in a laundry room, 
folding clothes and shirts.  By the time of the November 2002 
VA examination, the veteran no longer worked in the laundry 
room.  The examiner, however, opined that it was more likely 
than not that the veteran could resume his job folding 
clothes, as the veteran's employability was restricted to no 
significant lifting involving his shoulders.  In May 2004, 
the veteran indicated that he was able to sweep and mop 
floors, and the examiner noted that the veteran did not have 
a functional disability as a result of his shoulder 
symptomatology.

Based on such evidence, which includes objective medical 
evaluations as well as the veteran's self-assessment, the 
Board finds that employment is "realistically within the 
physical and mental capabilities" of the veteran.  See 
Moore, 1 Vet. App. at 359.  His service-connected bilateral 
shoulders do not affect his ability to secure and follow a 
substantially gainful occupation, as he has indicated that he 
is able to perform tasks such as folding clothes, sweeping 
and mopping.  38 C.F.R. § 4.16 (2004).  Although the veteran 
has difficulty lifting objects, as evidenced by the November 
2002 and May 2004 VA examinations, he is able to complete 
other tasks using his shoulders.  Furthermore, all medical 
professionals who have examined the veteran have stated that 
his inability to find employment is not due to his service-
connected shoulder disabilities.  

The Board cannot ignore the veteran's history of drug and 
alcohol abuse as affecting his ability to secure or follow a 
substantially gainful occupation.  
The veteran testified in October 2004 that it is not his 
substance abuse problems that affect his employability, but 
instead his service-connected shoulders.  The Board has taken 
the veteran's testimony into consideration.  This testimony 
appears to be at odds with his own statements made to medical 
providers, as well as his medical history in general, which 
indicates that he has been hospitalized for detoxification 
and not due to the shoulder disabilities.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  Moreover, as a person without 
medical training, the veteran is not competent to comment on 
matters requiring medical expertise, such as whether his 
shoulder symptomatology prevents him from being able to work.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board attaches little weight of probative 
value to the veteran's own self-assessment.

Based on the above, the Board has concluded that the 
veteran's claim for TDIU must be denied on a schedular basis.

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 (b) does not have to be addressed by the 
Board in the instant case.  This is because 38 C.F.R. § 4.16 
(a) is applicable to the veteran's service-connected 
disabilities for consideration of TDIU.  See Stevenson v. 
West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 14 Vet. App. 317 (1994) 
["section 4.16(b) of title 38, Code of Federal Regulations, 
provides a discretionary authority for a TDIU rating in cases 
where § 4.16(a) does not apply." (emphasis added)].

Therefore, the matter of the veteran's entitlement to TDIU 
does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 4.16(b).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a total disability rating on the 
basis of individual unemployability due to service-connected 
disabilities on both a schedular and extra-schedular basis.  
The benefit sought on appeal is accordingly denied.

4.  Whether F.J.R., Jr., F.J.R., and E.L.R. are considered to 
be the veteran's children for purposes of VA compensation.

The veteran claims that F.J.R. and F.J.R. are not his 
biological children and should not be considered in his 
reduction of VA benefits due to apportionment.

Pertinent Law and Regulations

The definition of the term "child", as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, the 
"child" must also be someone who: (1) is under the age of 18 
years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57(a) (2004).

In order to establish relationship as a "child," VA 
regulations identify an order of preference for certain 
classes of evidence.  38 C.F.R. § 3.204 (2004).
VA shall require the types of evidence indicated in 38 C.F.R. 
§ 3.209 where the claimant's statement on its face raises a 
question of its validity or the claimant's statement 
conflicts with other evidence of record.  Id.  Relationship 
by birth may be established by any one or more of various 
documents or statements.  This evidence, listed by 
preference, is identified in 38 C.F.R. § 3.209 as follows:

(a)	A copy or abstract of the public record of birth.

(b)	A copy of the church record of baptism.

(c)	Official report from the service department as to 
birth which occurred while the veteran was in service.

(d)	Affidavit or a certified statement of the physician 
or midwife in attendance at birth.

(e)	Copy of Bible or other family record certified to 
by a notary public or other officer with authority to 
administer oaths, who should state in what year the 
Bible or other book in which the record appears was 
printed, whether the record bears any erasures or other 
marks of alteration, and whether from the appearance of 
the writing he or she believes the entries to have been 
made at the time purported.

(f)	Affidavits or certified statements of two or more 
persons, preferably disinterested, who will state their 
ages, showing the name, date, and place of birth of the 
person whose age or relationship is being established, 
and that to their own knowledge such person is the child 
of such parents (naming the parents) and stating the 
source of their knowledge.

(g)	Other evidence which is adequate to establish the 
facts in issue, including census records, original 
baptismal records, hospital records, insurance policies, 
school, employment, immigration, or naturalization 
records.

38 C.F.R. § 3.209 (2004).

Where it is necessary to determine the legitimacy of a child, 
evidence will be required to establish the legality of the 
marriage of the mother of the child to the veteran or to show 
that the child is otherwise legitimate by state laws together 
with evidence of birth.  38 C.F.R. §§ 3.209, 3.210 (2004).

Analysis

The evidence (the veteran's marriage certificate and F.J.R., 
Jr., F.J.R. and E.L.R.'s birth certificates) indicates 
F.J.R., Jr., F.J.R. and E.L.R. were all born during the 
veteran's marriage to S.M.C., which lasted from February 1983 
to March 1998.  F.J.R. was born in October 1987, F.J.R. was 
born in January 1990 and E.L.R. was born in August 1991.  The 
veteran does not dispute these facts but nevertheless denies 
being the father.  In the words of the SSA, he is 
"repudiating" these children.  The practical effect of 
this, if allowed by the Board, would be to cut off these 
minor children from apportionment of the veteran's VA 
compensation benefits and enable the veteran to keep all of 
the compensation monies for his own purposes.     

All three birth certificates list the veteran as the father.  
The veteran's divorce decree from the Domestic Relations 
Division of the Circuit Court of Cook County, Illinois also 
indicates that he acknowledged paternity of the three minor 
children on December [redacted], 1996; this acknowledgement was 
memorialized in a court Order entered on that date.  See the 
Judgment of Dissolution of Marriage at 2.

Because F.J.R, Jr., F.J.R. and E.L.R. were born during the 
course of the veteran's marriage to S.M.C., they are 
considered to be his legitimate children for purposes of VA 
benefits.  See 38 C.F.R. § 3.57 (2004).  

The veteran has stated that he has "medical proof" that 
these children are not his biological children.  However, he 
has been given numerous opportunities to present this 
purported evidence; he has failed to do so.  In fact, the 
only evidence that the veteran is not the father consists of 
the veteran's recent assertions to that effect.  

In evaluating the record and rendering a decision on the 
merits, the Board must assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the record as a whole.  See Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997).  The veteran's recent statements 
denying paternity of the children were made when his 
relationship with his ex-spouse became strained and when he 
was faced with a reduction in the level of his disability 
compensation due to the apportionment of his VA disability 
benefits.  They are in utter conflict with the official 
records, including the three birth certificates and the 
divorce decree.  

In addition, in a June 1989 Declaration of  Status of 
Dependents (VA Form 21-686c) which was filed with the RO, the 
veteran specifically listed F.J.R., Jr. as his child.  He 
further stated "expecting in 1 or 2 (i.e. January or 
February) of 1990" [meaning F.J.R.].  The Board observes 
that potentially greater monetary benefits may be available 
to a service-connected veteran with children.

As discussed above, the veteran's self-interest may be taken 
into consideration in the Board's evaluation of the evidence.  
See Cartright, supra; see also Pond v. West, 12 Vet. App. 
341, 345 (1999).  The Board rejects the veteran's recent 
statements that the children are not his as being patently 
incredible in light of the remainder of the evidence, in 
which he clearly indicated that he is the father.

The Board notes the veteran's argument that F.J.R., Jr. and 
F.J.R. are not his children because they have a different 
blood type than himself and his ex-spouse.  However, as a 
person without medical training, the veteran is not competent 
to comment on matters requiring medical expertise, such as 
determination of paternity.  See Espiritu, 2 Vet. App. at 
494-5.  He has been accorded ample opportunity to provide 
evidence which establishes that he is not the father of these 
children, and he has failed to do so.

The Board additionally observes in passing that the veteran 
does not appear to have been incarcerated or psychiatrically 
hospitalized during the periods in which the children were 
conceived.  

In short, the veteran's recent denials of paternity are not 
credible in light of the official records in which he 
acknowledged being the father.  He has submitted no probative 
evidence which would lead the Board to even suspect that he 
was not the father of these children.  The evidence of record 
includes various official documents attesting to his 
marriage, the birth of the children during the marriage and 
his acknowledgment of the children as his in connection with 
subsequent divorce proceedings.  These official documents 
serve to establish paternity.  See McColley v. West, 13 Vet. 
App. 553, 556 (2000): "The Secretary has authority to 
prescribe the nature and extent of the proof required in 
order to establish a right to VA benefits.  See 38 U.S.C. § 
501."  

As alluded to in the Board's VCAA discussion above, evidence 
of the record indicates that the SSA also did not accept the 
veteran's attempt to "repudiate" his children.  VA is not 
bound by the findings made by other agencies, including the 
Social Security Administration.  See Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  However, while a SSA decision is 
not controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).
The Board agrees with SSA as to this matter.

In short, for reasons expressed immediately above the Board 
concludes that the veteran's claim is without merit.

5.  The propriety of the reduction of the veteran's benefits 
due to incarceration for a felony offense.

Finally, the veteran contests the reduction of VA benefits 
due to his incarceration for a felony offense.  It appears 
that he was convicted of a felony in the Circuit Court of 
Cook County, Illinois, Criminal Division.  As has been noted 
in the Introduction, the RO was informed in May 1999 by 
Vandalia Correctional Center that the veteran had been 
incarcerated for aggravated battery/bodily harm, a felony 
offense, on August [redacted], 1998, and was scheduled for release on 
April [redacted], 1999.  The RO was later notified that the veteran 
was actually released on April [redacted], 1999.  His disability 
rating was 30 percent at the time of his incarceration.  

[It appears that there was a prior period of incarceration in 
or around 1994.  The veteran has not raised this in 
connection with the current appeal and the Board thus has no 
jurisdiction over it.]

Pertinent law and regulations

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony offense committed after October 7, 1980 and has a 
combined rating of 20 percent or more shall not be paid an 
amount that exceeds the rate under 38 U.S.C. § 1114(a), which 
is 10 percent.  38 U.S.C.A. §§ 1114(a), 5313 (West 2002); 38 
C.F.R. § 3.665 (2004).  See, in general, Bolton v. Brown, 8 
Vet. App. 185, 192-4 (Ivers, J., concurring).

The Board notes that 38 C.F.R. 3.665 was recently amended in 
part, see 68 Fed. Reg. 34542 (June 10, 2003), but these 
amendments have no relevance to the particular facts in this 
case, as they concern rules governing reduction of benefits 
for fugitive felons.  Accordingly, it is not necessary for 
the Board to apply both the pre- and post-amendment versions.  
Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 30, 2000) 
[General Counsel held that unless it is clear from facial 
comparison, separately apply the pre- and post-amendment 
version to determine which version is more favorable].

Analysis

VA General Counsel has stated that:

[The provisions of 38 U.S.C.A. § 5313 and 38 C.F.R.§ 3.665] 
create a framework for determining when VA compensation and 
pension benefits should be withheld from individuals who are 
otherwise entitled to such benefits.  The statutes direct 
that compensation and pension benefits shall not be paid to 
any person who is incarcerated in a Federal, state, or local 
penal institution for a period in excess of sixty days for 
conviction of a felony offense (or a misdemeanor under § 
1505).  
Therefore, in order for the statutory limitation to take 
effect and invoke withholding of compensation and pension 
benefits, four prerequisites must be established: 
incarceration, in a Federal, state, or local penal 
institution, in excess of 60 days, and for conviction of a 
felony offense (or misdemeanor under § 1505).  VAOPGPREC 10-
2001 (May 24, 2001).

The veteran meets all four prerequisites.  He was 
incarcerated in a state penal institution from August [redacted], 
1998 to April [redacted], 1999, a period over 60 days.  Furthermore, 
he was convicted of a felony offense.  Therefore, the 
reduction of his benefits due to incarceration for a felony 
offense was proper.  See Hall v. West, 16 Vet. App. 391 
(1999) [a reduction of VA compensation benefits paid to an 
incarcerated veteran is not a form of punishment].

The veteran does not deny that he was incarcerated for a 
felony.  He has presented no cogent legal argument as to this 
issue.  The law and regulation are clear.  So is the 
underlying public policy, which in essence stands for the 
proposition that VA benefits are intended to compensate 
veterans for economic loss (i.e. impairment with employment) 
due to their disabilities and it follows that such economic 
loss is not present when a veteran is incarcerated and thus 
not in the labor market.  
See Bolton, supra. 

The Board notes the veteran's argument that he did not 
receive compensation checks for a number of months during his 
incarceration.  However, the veteran was informed in April 
1999 that payments were being withheld to prevent overpayment 
until the RO could sort out a number of matters involving his 
compensation, including the apportionment issue discussed 
above.  The matter was resolved and the veteran was notified 
of his reduction in February 2000.  The RO also sent the 
veteran letters in June 2000 and December 2000 which offered 
information about the checks that the veteran claimed he had 
not received during his incarceration.  In any event, the 
issue of whether or not the veteran actually received these 
checks is not within the Board's jurisdiction and need not be 
further discussed.  See 38 C.F.R. § 20.101 (2003).

In conclusion, for the reasons and bases expressed above the 
Board finds that the reduction of veteran's VA benefits due 
to his period of incarceration for a felony offense was 
proper.


ORDER

Entitlement to an increased disability rating for service-
connected post-Bristow repair of the right shoulder is 
denied.

Entitlement to an increased disability rating for service-
connected post-Bristow repair of the left shoulder is denied.

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities is denied.

F.J.R., F.J.R. and E.L.R. are the veteran's children for 
purposes of VA compensation benefits.

The reduction of the veteran's VA compensation benefits 
during his period of incarceration for a felony was proper.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


